United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 99-3819
                                ________________

In re: Jesus E. Cantu,                   *
                                         *
      Debtor,                            *
                                         *       Appeal from the United States
Michael S. Dietz, Trustee of the         *       Bankruptcy Appellate Panel
Estate of Jesus Cantu,                   *       for the Eighth Circuit.
                                         *
      Appellant,                         *             [UNPUBLISHED]
                                         *
      v.                                 *
                                         *
Hormel Employees Credit Union,           *
                                         *
      Appellee.                          *

                                ________________

                                Submitted: June 13, 2000
                                    Filed: July 17, 2000
                                ________________

Before HANSEN and HEANEY, Circuit Judges, and MILLS,1 District Judge.
                        ________________

PER CURIAM.




      1
        The Honorable Richard Mills, United States District Judge for the Central
District of Illinois, sitting by designation.
       Michael S. Dietz, the trustee of Jesus E. Cantu's bankrupt estate, appeals the
order of the Bankruptcy Appellate Panel for the Eighth Circuit affirming the decision
of the United States Bankruptcy Court2 for the District of Minnesota.

       For reversal, Dietz argues that the bankruptcy appellate panel erred in concluding
that the Hormel Employees Credit Union's security agreement met the requirements of
Minn. Stat. § 336.9-203(1)(a) (Supp. 2000) and that the security interest attached to
Cantu's vehicle. A security interest attaches and is enforceable if (1) the collateral is
in possession of the secured party, or if there is a signed security agreement containing
a description of the collateral, (2) value is given, and (3) the debtor has rights in the
collateral. See Minn. Stat. § 336.9-203(1). Dietz challenges only whether there was
a signed security agreement that contained a description of the collateral.

      The facts are fully set forth in the opinion of the bankruptcy appellate panel.
Having carefully reviewed the record and the parties' briefs, we agree with the
bankruptcy appellate panel that both the loan agreement and the funds advance voucher
make up the security agreement, and together, they met the statutory requirements.
Accordingly, we affirm for the reasons set forth in the bankruptcy appellate panel's
opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




      2
       The Honorable Dennis D. O'Brien, Chief Judge, United States Bankruptcy
Court for the District of Minnesota.
                                           2